JUDGE LEWIS
DELIVERED THE OPINION OF THE COURT.
Appellant sold Ms homestead in 1875, and removed to the State' of Oregon, where he purchased other property and resided seven years. At the end of that period he returned to this State and purchased another homestead, which he claims is exempt from appellee’s ■debt created before his removal to Oregon.
If, instead of selling, he had left Ms former homestead unsold when he left here m 1875, it would have become, after Ms abandonment, clearly subject to appellee’ s debt. For whenever a debtor abandons his homestead with the intention of making, and does make, his residence elsewhere, in or out of this State, it ceases to be exempt from coercive sale, because no longer occupied by him as. a homestead for the use of himself .and family. A debtor may sell one exempted home- . stead and with the proceeds purchase another alike exempt; but if he chooses to invest such proceeds in business, or other property than a homestead, even *40in this State, he cannot afterwards purchase another that will be exempt from debts previously created. If that be so, a debtor certainly cannot, after having-been a resident of another State, and invested the proceeds in property there, return and purchase a homestead that is exempt from debts existing before his removal from the State. Having ceased to be a resident, he, upon his return, must be treated precisely as if he had never before been domiciled here.
This question has been settled by this court in the-case of Williams, &c., v. Rose, &c., decided January, 1885, where the debtor leased his homestead here and removed to another State and engaged in business, though he said he left with the intention of returning and never abandoned his residence here. In that case it was said: “The facts of this case refute the idea of the intention to return on the part of appellees. And if not, this court will not hold that the debtor can leave this State with his family, engage in business for years in another State, and claim his homestead here.” In that case the homestead was not sold by the debtor prior to his removal, as was done by appellant, nor, as claimed, was the residence in that case permanently abandoned. But here appellant not only sold his homestead but invested the proceeds in another homestead in Oregon, where he went with the intention of permanently residing.
It seems to us, to exempt the property of appellant from appellees’ debt, would be a perversion of the letter and spirit of the homestead law, and make it the means of fraud on the part of the debtor never intended by the Legislature-
Judgment affirmed.